175*-/a
                             ELECTRONIC RECORD




COA # 14-12-00875-CR                                      OFFENSE: Harassment


STYLE: Kevin Dewavne Walton v The State of Texas                 COUNTY: Harris

                                                                             th
COA DISPOSITION: Affirmed as Modified                     TRIAL COURT: 17Stn Dktrirt Court


DATE: 12/05/2013       Publish:No                           TC CASE #: 1318419




                      IN THE COURT OF CRIMINAL APPEALS




STYLE: Kevin Dewavne Walton v The State of Texas CCA#.             I756-/3
          States                Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:        y   DATE:

                                               JUDGE:_

                                               SIGNED:.                     PC:_

JUDGE:     PC-                                 PUBLISH:                     DNP:




                                                                                   MOTION FOR


                                                       FOR REHEARING IN CCA IS:


                                                   JUDGE:


                                                                        ELECTRONIC RECORD